Citation Nr: 0820432	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-06 279	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for arthritis of the left 
knee, residual of a fracture of the left fibula, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  

A motion to advance this case on the Board's docket has been 
granted.  38 C.F.R. § 20.900 (2007).

A September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
increased the veteran's rating for post-traumatic 
osteoarthritis of the left knee from zero percent (non-
compensable) to 10 percent disabling.  The veteran appealed 
the RO's decision, stating that his left knee was at least as 
much of a problem as his service-connected right knee, rated 
as 30 percent disabling.  In an August 2006 decision, the 
Board found that the veteran's left knee disability warranted 
no more than the then-assigned 10 percent rating.  The 
veteran thereafter appealed the Board's decision to the 
Court.  In an order dated in April 2007, the Court granted a 
joint motion by the veteran and VA General Counsel, which was 
incorporated by reference, to vacate the Board's decision and 
remand it for readjudication in accordance with the joint 
motion.

Specifically, the parties to the joint motion agreed that the 
Board had not provided an adequate statement of reasons and 
bases in support of its decision, specifically in its 
discussion of the functional impairment caused by the 
veteran's left knee disability.  More specifically, the 
parties to the Joint Motion agreed that the Board did not 
adequately discuss the significance of medical evidence 
indicating that the veteran's left knee symptomatology 
included use of a cane, as noted in a September 2002 
examination; that an August 2003 examiner noted "marked 
inability to ambulate," and that the veteran suffered 
"crippling" osteoarthritis and "marked diminished range of 
motion"; and an August 2003 treatment note's comment that 
the veteran reported that he had "terrible" pain with 
walking.  

Although the Board had noted that the veteran's ability to 
walk for several hundred yards without resting and his 
routine of walking 20 minutes to a store, as well as 
objective findings of very little to no limitation of motion 
of the left knee were not consistent with such subjective 
descriptions of "crippling" osteoarthritis or "marked" 
inability to ambulate, the parties agreed that such an 
explanation by the Board did not suffice.  (Curiously, the 
parties appear to have attributed each of these descriptions 
solely to the left knee even though each examiner clearly 
referred to the disabling effects of both knees.)  Because 
the Board was not at liberty to exercise its own medical 
judgment in cases such as this, and because medical opinion 
evidence was required to say just how "crippling" the left 
knee (vice bilateral knee) disability is, and in order to 
comply with the direction in the joint motion, a remand was 
required so that the veteran could be afforded a VA 
examination to determine the functional impairment caused 
solely by his left knee disability.  The veteran's case was 
therefore remanded to the agency of original jurisdiction 
(AOJ) in order for the veteran to be afforded a VA 
examination to ascertain the functional impairment based on 
the veteran's left knee disability only.  


FINDINGS OF FACT

1.  The record does not contain sufficient information to 
allow the Board to conclude that the functional impairment 
caused solely by left knee disability equates to worse than 
slight disability or limitation of motion worse than 0 to 110 
degrees.

2.  Without good cause, the veteran failed to report for a VA 
compensation examination scheduled in connection with his 
claim for an increased rating for arthritis of the left knee.  

3.  The compensation examination was required to determine 
whether the veteran met the criteria for an increased rating.  




CONCLUSION OF LAW

An increased rating for arthritis of the left knee is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.326, 3.655, 4.71a (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the standard for assisting claimants in 
the processing of claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106- 475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008)).  As will be seen, without good cause shown, the 
veteran failed to report for an examination that was 
necessary in order to determine the degree of functional 
impairment imposed by his left knee disability.  Since, under 
these circumstances, VA regulation requires that "the claim 
shall be denied," no further assistance or development in 
accordance with the VCAA is required in this case.  38 C.F.R. 
§ 3.655; Cf. Mason v. Principi, 16 Vet. App. 129 (2002).  
Nevertheless, the Board notes that the veteran was informed 
in writing that an examination was necessary, and that, 
without it, his claim could be denied.  

The veteran was service connected for a left knee disability, 
described as residuals of fracture of the left fibula, in a 
rating decision dated in November 1948.  The disability was 
rated as noncompensably disabling.  In September 2003, the RO 
increased the rating to 10 percent disabling for post-
traumatic osteoarthritis of the left knee, a residual of the 
fracture of his left fibula.

Prior to submitting the instant claim, the veteran was given 
an examination in September 2002 in connection with another 
claim.  The September 2002 examiner examined the veteran's 
knees, and reported that there was no pain with range of 
motion testing, with flexion to 150 degrees, and extension to 
zero degrees bilaterally.  There was no evidence of 
instability of the medial and lateral collateral ligaments, 
and no instability of the anterior and posterior cruciate 
ligaments.  McMurray's test was negative bilaterally.  The 
examiner noted that there were no deficits of weight bearing, 
balance, or propulsion on ambulation.  He was reported to be 
able to walk without the assistance of another person.  While 
he reportedly used a cane to assist in walking, he was able 
to walk in the examiner's presence without it.  This examiner 
noted that the veteran reported that he was able to leave 
home at will.  The veteran reported walking around the block 
on a daily basis, as well as walking to the store on a 
regular basis, which took approximately 20 minutes.  He 
reported being able to walk several hundred yards before 
needing to stop to rest.  

The veteran was afforded an examination for VA in August 
2003.  The examiner noted that the veteran required 
assistance in getting up from a seated position, and also 
noted that he had a marked inability to ambulate.  The 
examiner reported that the left knee flexed to 110 degrees 
and extended to zero degrees.  The right knee could only flex 
to 90 degrees, and extend only to 20 degrees.  The veteran 
was said to have a negative Apley, McMurray, drawer, and 
Lachman sign bilaterally.  Radiographic examination revealed 
extensive degenerative changes to the knees, described as 
tricompartmental bilateral degenerative changes.  The 
examiner's impression was advanced post-traumatic 
osteoarthritis that was a direct result of the veteran's in-
service knee injury.  The osteoarthritis was described as 
crippling, and the examiner noted that there was marked 
diminished range of motion of the knees.  The examiner again 
noted that the veteran had difficulty getting up from a 
seated position, requiring assistance, and that he used a 
cane to walk.

A VA treatment note dated later in August 2003 noted that 
there was mild deformity of the knees, with no active 
inflammation.  On examination, the veteran was found to be 
non-tender.  Range of motion was said to be normal, though 
the veteran reported that when he walked it was "terrible," 
apparently referring to the pain he experienced.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The RO previously rated the veteran's left leg disability 
utilizing Diagnostic Code 5262, impairment of the tibia and 
fibula.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5262, a 10 
percent rating is for application when there is slight knee 
or ankle disability due to malunion of the tibia or fibula.  
A 20 percent rating is for application when there is moderate 
knee or ankle disability.  A 30 percent rating is for 
application when there is marked knee or ankle disability.  A 
40 percent rating is for application when there is nonunion 
of the tibia and fibula requiring the wearing of a brace.  

Based on the evidence of record, the Board finds that the 
available evidence does not suggest a rating higher than 10 
percent.  For VA rating purposes, normal range of motion for 
the knee is 140 degrees flexion and zero degrees extension.  
38 C.F.R. § 4.71a, Plate II.  All three of the medical 
findings discussed above reported normal or near normal range 
of motion.  The September 2002 examiner reported that there 
was no pain with range of motion testing, and reported no 
evidence of instability.  (A separate rating may be assigned 
under Diagnostic Code 5257 for instability caused by the 
fracture, but no instability is noted in this case.)  The 
other examiners have reported similar results, with no 
reports of positive findings regarding Apley, McMurray, 
drawer, or Lachman sign.  The August 2003 treatment note 
indicated that the veteran's left leg was nontender, but that 
pain arises while walking.  

The Board acknowledges that the August 2003 examiner 
described the veteran's left knee disability as advanced 
osteoarthritis with marked diminished range of motion of both 
knees and marked inability to ambulate.  However, the 
subjective description of "marked diminished range of 
motion" simply is not supported by the objective evidence of 
nearly normal range of motion unlimited by pain on testing.  
The Board does not doubt that the veteran experiences pain in 
his left knee as a residual of the fracture of his left 
fibula.  However, based on the rating criteria to be used to 
evaluate this left knee disability by itself, and based on 
the objective findings of three doctors, the Board determines 
that the veteran's residuals of the fracture of his left 
fibula, as manifested by osteoarthritis in the left knee, is 
most appropriately characterized as causing no more than a 
slight disability of the knee as contemplated by Diagnostic 
Code 5262.  Indeed, there has been no showing of malunion.

The Board's assessment that the veteran's left knee residual 
disability, by itself, is no more than slight, is based on an 
evaluation of the degree of left knee disability using other 
available diagnostic codes.  As noted, Diagnostic Code 5262 
is based on impairment of the tibia and fibula as manifested 
by knee or ankle disability.  The veteran's left knee 
disability has been described as advanced post-traumatic 
osteoarthritis that was a direct result of the veteran's in-
service knee injury.  Arthritis due to trauma, which is the 
case here, is rated utilizing Diagnostic Code 5010, which 
specifies that the disability is to be rated as degenerative 
arthritis.  Degenerative osteoarthritis is evaluated 
utilizing Diagnostic Code 5003.  Diagnostic Code 5003, in 
turn, calls for rating the disability based on limitation of 
motion under the appropriate diagnostic codes, here, 
Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
at the knee, a zero percent (non-compensable) evaluation is 
for application when flexion is limited to 60 degrees.  A 10 
percent evaluation is for application when flexion is limited 
to 45 degrees.  A 20 percent evaluation is for application 
when flexion is limited to 30 degrees.  A 30 percent 
evaluation is for application when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the 
veteran's left knee has never been reported to have a 
limitation of flexion worse than 110 degrees, and is thus 
non-compensable under Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg at the knee, a zero percent (non-compensable) evaluation 
is for application when extension is limited to five degrees.  
A 10 percent evaluation is for application when extension is 
limited to 10 degrees.  A 20 percent evaluation is for 
application when extension is limited to 15 degrees.  A 30 
percent evaluation is for application when extension is 
limited to 20 degrees.  A 40 percent evaluation is for 
application when extension is limited to 30 degrees.  A 50 
percent evaluation is for application when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Here, the veteran's left knee has always been reported 
as having zero degrees (full) extension, which is 
noncompensable.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  

Here, these effects are taken into account in assessing the 
range of motion of the veteran's left knee.  There has been 
no pain noted on range of motion testing.  While it has been 
noted that the veteran has difficulty arising from a seated 
position, that difficulty is attributed to the combined 
effects of both knee disabilities.  While the veteran 
experiences pain on walking, there is no indication that this 
difficulty equates to a limitation of range of motion of the 
left knee.  While the August 2003 examiner described a 
"marked inability to ambulate," the September 2002 examiner 
noted that the veteran could walk several hundred yards 
without resting, that he walked around the block daily and 
routinely walked 20 minutes to the store.  Thus, the 
veteran's own assessment of his ability to ambulate belies 
the notion that the veteran has a "marked inability to 
ambulate."  Even so, this characterization of the veteran's 
problems clearly related to the effect both knees had on the 
veteran.

Diagnostic Code 5003 alternatively provides that, when the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, this is 
already contemplated in the rating already in effect.  Thus, 
in evaluating the residual left knee disability under other 
diagnostic codes available for rating the left knee 
osteoarthritic disability, the disability is shown to warrant 
no more than a 10 percent rating.  

In sum, the available evidence of record shows that the 
veteran's arthritis of the left knee that is a residual of 
his fractured left fibula, when evaluated by itself, as must 
be done, warrants the currently awarded 10 percent rating, 
but does not warrant an increased rating.  It follows, 
therefore, that additional medical evidence was necessary in 
order to establish that a higher rating is warranted.  To 
that end, and in order to comply with the joint motion, the 
Board remanded this case in September 2007 in order to afford 
the veteran with an examination.  The remand gave the AOJ and 
the examiner specific instructions that would have provided 
medical evidence permitting the Board to more adequately 
assess the functional impairment caused by the veteran's left 
knee disability, as was required by the joint motion, and 
that may also have supported award of an increased rating.  

The record shows that the veteran was informed by 
correspondence dated December 18, 2007, that he would be 
scheduled for a necessary examination.  That letter also 
informed him that, without the examination, his increased 
rating claim could be denied.  He was also told that if he 
could not report for the examination as scheduled he was to 
contact the medical facility and arrange a more convenient 
place or time.  Correspondence to the veteran dated December 
19, 2007, notified him that his examination had been 
scheduled on January 2, 2008, and provided the address of the 
examining facility, as well as a map and directions to the 
facility.  The notification also emphasized the importance of 
the examination, and provided a telephone number to call if 
he was unable to keep his scheduled examination appointment.  

The record shows that the veteran failed to report for his 
scheduled examination, and the record contains no evidence 
that he has contacted VA in order to show good cause for 
failure to report for the examination.  Because the question 
of the veteran's entitlement to an increased evaluation turns 
on whether he meets the criteria for an increased rating, and 
because an examination was required in order to determine 
whether he had in fact met those criteria, the benefit sought 
cannot be granted.  VA regulations specifically provide that:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with . . . a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2007).

Here, there is no evidence in the record that the veteran did 
not receive the correspondence mailed to him at his address 
of record informing him of scheduled examination.  Cf. Hill 
v. Brown, 9 Vet. App. 246 (1996) (citing Ashley v. Derwinski, 
2 Vet. App. 307 (1992)) (there is a presumption of regularity 
that VA and the Board properly discharged their official 
duties by mailing a copy of a Board decision to the claimant 
and the claimant's representative).  Despite having received 
notice of his scheduled examination, the veteran has not 
provided any explanation for his failure to appear for the 
required examination.  It may therefore be said that his 
failure to appear was without good cause.  His claim for 
increase must therefore be denied.  Id.  


ORDER

The claim for an increased rating for arthritis of the left 
knee is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


